Citation Nr: 0309097	
Decision Date: 05/15/03    Archive Date: 05/27/03

DOCKET NO.  97-26 915A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a 
low back disability.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active service from August 1979 to June 1983.  
This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1997 rating decision of the Department of Veterans 
Affairs (VA) Oakland Regional Office (RO), which denied an 
evaluation in excess of 20 percent for the veteran's low back 
disability.

Bu June 2001 rating decision, the RO denied the veteran's 
application for an evaluation in excess of 30 percent for a 
major depressive disorder.  The veteran initiated an appeal, 
and the RO issued a statement of the case in July 2002.  As 
the veteran, however, did not perfect an appeal, such issue 
is not before the Board.  38 C.F.R. §§ 20.200, 20.201, 20.302 
(2002).


REMAND


On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

The veteran has not been afforded notice of the foregoing law 
and regulations.  Furthermore, as the Board is required to 
consider all potentially applicable law and regulations in 
appeals entailing increased ratings, it would be prudent to 
advise the veteran of the old and new regulations pertaining 
to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (intervertebral 
disc syndrome) (2002), 67 Fed. Reg. 54345-54349 (August 22, 
2002) (effective September 23, 2002); Karnas, supra; see also 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

To ensure full compliance with due process requirements, the 
case is remanded for the following development:

1.  The RO must notify the veteran of the 
provisions of VCAA.  Then, the RO must 
review the claims file and ensure that 
all notification and development action 
required by VCAA is completed.  In 
particular, the RO must ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 are fully 
complied with and satisfied.

2.  The RO is asked to notify the veteran 
of the old and new provisions of 
38 U.S.C.A. § 4.71a, Diagnostic Code 5203 
(2002), 67 Fed. Reg. 54345-54349 
(August 22, 2002) (effective September 
23, 2002).

3.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




